Citation Nr: 0600441	
Decision Date: 01/09/06    Archive Date: 01/19/06	

DOCKET NO.  02-08 777A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for degenerative disc 
disease of the lumbar spine at L4-5, currently evaluated at 
40 percent.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel
INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that denied the benefit sought on appeal.  
The veteran, who had active service from May 1980 to 
June 1984, appealed that decision to the BVA, and the case 
was referred to the Board for appellate review.  


REMAND

A preliminary review of the record discloses a need for 
further development prior to final review.  Since the veteran 
filed her claim for an increased evaluation in August 1999 
the schedular criteria used to evaluate her back disability 
had changed twice, the first time effective September 23, 
2002, and the second time effective September 26, 2003.  
However, while the RO considered and applied the criteria in 
effect when the veteran filed her claim in August 1999 and 
informed her of that criteria in a Statement of the Case, 
subsequent review and adjudication of the veteran's claim 
failed to apply and consider the changes that were effective 
in September 2002.  

For example, the Supplemental Statement of the Case dated in 
August 2005 only included the criteria as revised in 
September 2003.  Such a omission is significant because the 
changes effective in September 2002 provided for an 
alternative method for evaluating the veteran's back 
disability by combining separate evaluations for chronic 
orthopedic and neurological manifestations.  That criteria 
provide that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes and evaluate neurological 
disabilities separately using evaluation criteria for the 
most appropriate neurological diagnostic code or codes.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5293, Note 2 (2003).  




This is an omission in the evaluation of the veteran's 
disability under the criteria effective in September 2002 
would prejudice the veteran if the Board were to consider and 
apply that criteria in the veteran's case in the first 
instance.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993) (Holding that when the Board addresses in its decision 
a question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby.).  As such, this matter must be addressed by the RO 
prior to further appellate review.  

Therefore, this case is being returned to the RO via the 
Appeals Management Center in Washington, D.C., and the 
veteran will be notified if further action on her part is 
required.  Accordingly, this case is REMANDED for the 
following actions:  

The RO should consider the veteran's 
claim for an increased evaluation for her 
back disability under the schedular 
criteria for intervertebral disc syndrome 
that were effective September 23, 2002.  
If the benefit sought is not granted, the 
veteran and her representative should be 
furnished a Supplemental Statement of the 
Case that includes the schedular criteria 
in effect as of September 23, 2002, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence 



and/or argument she desires to have considered in connection 
with her current appeal.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  No action is required of the veteran unless she 
is notified.  


	                  
_________________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 

